There is a motion by defendant in error to dismiss this appeal, which must be sustained.
The petition in error does not assign as error the overruling of the motion for a new trial, and, therefore, no question is properly presented in this court to review errors alleged to have occurred during the progress of the trial in the court below. Hunter v. Hines, 33 Okla. 590, 127 P. 286; Burrus v.Funk, 29 Okla. 677, 119 P. 976; Meyer v. James, 29 Okla. 7,115 P. 1016; Martin v. Gassert, 17 Okla. 177, 87 P. 586.
The appeal, therefore, should be dismissed.
By the Court: It is so ordered. *Page 99